DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2021, in which claims 1, 10, 17, and 20 were amended, claims 2-7, 12-16, and 19 were canceled, and claims 21-30 were added, has been entered.

Claim Objections
Claim 23 is objected to because of the following informalities:  Examiner suggests changing “include” to --includes-- (line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatani (US 5,409,264).  Nakatani discloses a structural arrangement for a vehicle (#2), comprising:
a vehicle frame including a first frame rail (#1L) and a second frame rail (#1R) spaced apart from and parallel to the first frame rail, the first and second frame rails extending parallel to a vehicle body axis (longitudinal vehicle axis; figures 1-4)
a load member (second cross member #14) aligned in a transverse plane of the vehicle (#2), the load member extending from the first frame rail (#1L) to the second frame rail (#1R) and coupled to each of the first and second frame rails, the load member extending perpendicular to each of the first and second frame rails and to the vehicle body axis (longitudinal vehicle axis; figures 1-4)
wherein the load member (#14) includes a first end (left end) and a second end (right end) opposite the first end, the first end coupled to the first frame rail (#1L) at a first connection surface and at a second connection surface perpendicular to the first connection surface (coupled via connecting bracket #18 to top, side, and bottom of front side frame portion #1La), and the second end coupled to the second frame rail (#1R) at a third connection surface and at a fourth connection surface perpendicular to the third connection surface (coupled via connecting bracket #18 to top, side, and bottom of front side frame portion #1Ra; figures 3-5; column 3, line 48-column 4, line 4)
wherein the load member (#14) defines a load path (path of a force exerted on the frame to which second cross member #14 is attached) between the first and second frame rails (#1L, 1R; figure 2)
wherein the first connection surface (side surface of bracket #18 extending between flanges #18a, 18b) is adjacent to and coplanar with an inner surface of the first frame rail (#1L) and the second connection surface (upper flange #18a) shares an edge with the first connection surface and is coplanar with a top surface of the first frame rail (figures 3-5)
wherein the first and second connection surfaces (side surface of bracket #18 and upper flange #18a) wrap around an edge of the first frame rail (#1L) to provide two connection surfaces with the first frame rail (figures 3-5)
wherein the first frame rail (#1L) includes a first deflector member (mount bracket #28L) that extends forward and outward of the first frame rail and the second frame rail (#1R) includes a second deflector member (mount bracket #28R) that extends forward and outward of the second frame rail (figures 1, 6, 7)
wherein the first deflector member (#28L) is formed unitarily with the first frame rail (#1L) and the second deflector member (#28R) is formed unitarily with the second frame rail (#1R; figures 1, 6, 7; forms a unit when attached).

Claim(s) 1, 9, 10, 17, 22-25, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 7,540,556).  Yamada discloses a structural arrangement (front vehicle body structure #10) for a vehicle (figure 1), comprising:
a vehicle frame including a first frame rail (#12) and a second frame rail (#13) spaced apart from and parallel to the first frame rail, the first and second frame rails extending parallel to a vehicle body axis (along centerline #49; figures 1, 3)
a load member (connection bar #16) aligned in a transverse plane of the vehicle, the load member extending from the first frame rail (#12) to the second frame rail (#13) and coupled to each of the first and second frame rails, the load member extending perpendicular to each of the first and second frame rails and to the vehicle body axis (#49; figures 1-3)
wherein the load member (#16) includes a first end (end connecting to #12a) and a second end (end connecting to #13a) opposite the first end, the first end coupled to the first frame rail (#12) at a first connection surface and at a second connection surface (upper, outer, and lower connecting flanges 
wherein the load member (#16) defines a load path (path of a force exerted on the frame to which connection bar #16 is attached) between the first and second frame rails (#12, 13; figures 1-5B)
wherein the load member (#16) is positioned forward of a passenger compartment of the vehicle (figure 1)
wherein the first and second connection surfaces (upper, outer, and lower connecting flanges of connection bar #16) wrap around an edge of the first frame rail (#12) to provide two connection surfaces with the first frame rail (figures 1-3)
wherein each of the first and second connection surfaces (upper, outer, and lower connecting flanges of connection bar #16) includes at least one opening configured to receive a mechanical fastener (not labeled, but can be seen in figures 1-3)
wherein the first frame rail (#12) includes a first deflector member (including front section #30a) that extends forward and outward of the first frame rail (extends forward and outward by a distance L1 from rear section #30c) and the second frame rail (#13) includes a second deflector member that extends forward and outward of the second frame rail (similar to first frame rail #12; figure 3; column 8, lines 17-25)
wherein the first deflector member (#30a) is formed unitarily with the first frame rail (#12) and the second deflector member is formed unitarily with the second frame rail (similar to first frame rail #12; forms a unit when attached; figures 1-5B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (US 5,409,264) in view of Krupp et al. (US 5,634,663).  In regards to claim 8, Nakatani discloses the structural arrangement for a vehicle (#2), as set forth above, wherein the load member (#14) has one of an open and closed cross-section (figures 3-5), but does not specifically disclose the load member is a steel member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural arrangement of Nakatani so that the load member is a steel member, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Further, Krupp et al. teaches cross members of the vehicle frame are typically formed from steel, although other metals, alloys, and materials can also be used (column 7, lines 6-8). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the steel material, as taught by Krupp et al., to improve the load member of Nakatani, for the predictable result of providing preferred durability, cost, and load handling characteristics.  In regards to claim 23, Nakatani discloses wherein the connection surface includes welds, rather than mechanical fasteners received in associated openings.  Krupp et al. teaches use of rivets, welds, bolts, or physical deformation as interchangeable means of securing vehicle cross members to frame side rails (column 6, lines 53-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural arrangement of Nakatani such that .

Claims 8, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 7,540,556) in view of Krupp et al. (US 5,634,663).  In regards to claim 8, Yamada discloses the structural arrangement (#10) for a vehicle, as set forth above, wherein the load member (#16) has one of an open and closed cross-section (figures 1-3), with some of the frame components made from steel, but does not specifically disclose the load member is a steel member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural arrangement of Yamada so that the load member is a steel member, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Further, Krupp et al. teaches cross members of the vehicle frame are typically formed from steel, although other metals, alloys, and materials can also be used (column 7, lines 6-8). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the steel material, as taught by Krupp et al., to improve the load member of Yamada, for the predictable result of providing preferred durability, cost, and load handling characteristics.

Allowable Subject Matter
Claims 20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses vehicle load members and their connections to frame components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616